March 19, 2020

BY ECF

The Honorable Katherine Polk Failla
                                                  MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:    United States v. Dawei Huang
             18 CR 57 (KPF)

Dear Judge Failla:

       I write with the consent of the Government to request that the Court adjourn
Mr. Huang’s sentencing currently scheduled for June 18, 2020 until mid-October 2020
in light of the advice given by the Centers for Disease Control and Prevention and
other public health authorities to take precautions to reduce the possibility of
exposure to COVID-19. In order to prepare for sentencing, I hope to have an expert
meet with Mr. Huang, which will not be possible under current conditions. Moreover,
my wife is pregnant and is due in July 2020. As I will be out of the office from July
until September on parental leave, I respectfully request a sentencing date in
October. My hope is that with this adjournment, I will be able to prepare Mr. Huang
for his PSI and sentencing after the virus spread has peaked. I further request that
Probation's deadline to complete the presentence interview and report be pushed
back as well.
                                             Respectfully submitted,


                                              /s/
                                             Ian Marcus Amelkin
                                             Assistant Federal Defender
                                             Counsel for Dawei Huang
                                             52 Duane Street, 10th Floor
                                             New York, NY 10007
                                             (212) 417-8733
Application GRANTED. Defendant's sentencing is hereby ADJOURNED to
October 13, 2020, at 3:00 p.m. The Court directs the United States
Probation Office to adjust its deadlines in accordance with the new
sentencing date. Furthermore, Defendant's sentencing submission is due on
or before September 29, 2020, and the Government's sentencing submission
is due on or before October 6, 2020.

Dated:   March 19, 2020             SO ORDERED.
         New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
